DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/26/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The remaining claim is rejected for depending from the above rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sameshima et al., US Pub No. 2019/0221434 A1.
Re claim 1, Sameshima et al. disclose a film forming method comprises: forming a cancel layer AlN (i.e., fig. 5B) on a substrate w (fig. 5B), which is disposed within a processing container (i.e, fig. 1) and on which a base film TiN (i.e., fig. 5A) is formed, in a pressure-reduced atmosphere (i.e, fig. 1), the cancel layer cancelling orientation of the base film (i.e., paragraphs 128 and 165); forming an initial metal film Nuc (i.e., fig. 5C) by supplying a metal material gas (fig. 7) and a boron-containing gas (fig. 7 and paragraphs 160-161) to the substrate on which the cancel layer is formed; and forming a main metal film w (fig. 5D) on the substrate on which the initial metal film is formed, see figs. 1-10 and pages 1-11 for more details. Re claim 2. The film forming method of claim 1, wherein the metal material gas includes any of WF.sub.6 and WCl.sub.x (fig. 7 and paragraph 82), and the boron-containing gas includes any of B.sub.2H.sub.6 and BCl (paragraph 160). Re claim 3. The film forming method of claim 1, wherein a thickness of the initial metal film is set to 0.5 to 5 nm (i.e., paragraph 89 and 129). Re claim 4. The film forming method of claim 1, wherein the metal is tungsten, and in the forming the main metal film, the main metal film is formed by supplying a W-containing gas and an H-containing gas (fig. 7 and paragraph 82). Re claim 5. The film forming method of claim 4, wherein the W-containing gas includes any of WF.sub.6 and WCl.sub.x (fig. 7 and paragraph 82), and the H-containing gas includes any of H.sub.2, SiH.sub.4, and B.sub.2H.sub.6 (fig. 7 and paragraph 82, 160-161). Re claim 7. The film forming method of claim 1, wherein, in the forming the cancel layer, the cancel layer is formed by supplying an Al-containing gas and an N-containing gas (fig. 6). Re claim 8. The film forming method of claim 7, wherein the Al-containing gas includes any of AlCl.sub.3 and trimethylaluminum (TMA) (fig. 2 and paragraph 74), and the N-containing gas includes any of N.sub.2 and NH.sub.3 (fig. 2 and paragraph 74). Re claim 9. The film forming method of claim 1, wherein a thickness of the cancel layer is set to 1 to 2 nm (paragraph 128). Re claim 10. The film forming method of claim 1, wherein, in the forming the cancel layer, the forming the initial metal film, and the forming the main metal film, a raw material gas and a reducing gas for reducing the raw material gas are alternately supplied (figs. 2, 3, 6 and 7).Re claim 11. The film forming method of claim 10, wherein the raw material gas and the reducing gas are alternately supplied with a purge gas supplied therebetween (figs. 2, 3, 6 and 7). Re claim 12. The film forming method of claim 1, wherein the initial metal film and the main metal film are formed in the same processing container (i.e, fig. 1, the whole system 100 is considered as a single apparatus/container). Re claim 13. The film forming method of claim 1, wherein the base film and the cancel layer are formed in the same processing container (i.e, fig. 1, the whole system 100 is considered as a single apparatus/container). Re claim 14. The film forming method of claim 1, wherein the base film, the cancel layer, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima et al., US Pub No. 2019/0221434 A1.
Sameshima et al. disclose above; although the exact recitations “the main metal film has stress of 0.1 GPa or less” of instant claim 6 is not explicitly stated by Sameshima et al. in the related text, it appears that the instant cited material properties is within the scope of the cited prior art since the main metal film is formed through the same processes (intrinsic properties of the material); therefore, claim 6 appears to be Prima Facie obvious over Sameshima et al.
Furthermore, the stress range of claim 6 is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any stress range suitable to the method in process of Sameshima et al. in order to optimize the process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893